 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6
                                         DISTRICT OF NEVADA
 7
                                                    ***
 8
      Seiko Epson Corporation et al.,
 9
                                            Plaintiff,
10           v.                                                  3:16-CV-00524-RCJ-WGC
11    InkSystem et al.,                                                    ORDER
12                                       Defendants.
13

14          In this case, the Court has awarded final judgement and granted a permanent injunction.
15   The Court held a status hearing on March 1, 2019. Both sides were present for the hearing and
16   agreed that the case should be closed. Likewise, the Court finds that all relevant matters have been
17   resolved. Thus, the Court orders the case closed.
18                                            CONCLUSION
19          IT IS HEREBY ORDERED that the Clerk shall close this case.
20          IT IS SO ORDERED.
21   Dated this 17th day of June 2019.
22
                                                   _________________________________
23
                                                           ROBERT C. JONES
24                                                      United States District Judge

25

26

27


                                                         1
